DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Election/Restrictions
Newly submitted claims 23 and 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Instant claims 1-9 and 21 (Group I, C12N 1/04 ) require indexing  cryopreserved fecal donor samples to match a single donor sample with a patient for administration while, in contrast, instant claims 23 and 24 (Group II, A61K 35/741) require combining a plurality of donor fecal samples from different donors into a bacteriotherapy composition for administration to a patient. As such, Groups I and II are directed to related processes; i.e., the inventions as claimed have a materially different design, mode of operation, function, and/or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  
Moreover, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions .
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for indexing a first microbiota profile of the first bacteriotherapy composition with the indexing system; indexing a second microbiota profile of the first bacteriotherapy composition with the indexing system; and matching a first microbiota profile of the first bacteriotherapy composition 
The instant specification discloses indexing dietary characteristics of a donor and matching a bacteriotherapy composition from the donor to a patient by comparing dietary characteristics of the patient with the indexing system. (¶ 0029; FIG. 4). The instant specification does not disclose, or even mention a “microbiota profile.” The instant specification provides support for matching a donor and patient based upon indexed dietary characteristics, i.e., donor geographic consumption region, a human donor diet, a human donor religion, or combinations thereof. The instant specification does not provide support for the additionally matching a donor and patient based upon an indexed microbiota profile. 
Thus, such a concept constitutes NEW MATTER. In response to this rejection, Applicant is required to point to support for the concept or to cancel the new matter.
Claim Rejections - 35 USC § 112-Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 21, as amended, recites a “first microbiota profile” and a “second microbiota profile.” It is unclear what constitutes a “microbiota profile.” The instant 
The instant specification discloses:
In an example, people in the same geographic location, or having similar diets, can have similar gut microbiota. It can be desirable to match the gut micriobiota of the healthy donor to the patient (e.g., similar reasons to using a healthy family member for a donor). In an example, the donor samples can be indexed using a computer indexing system configured to store the various donor information or one or more characteristic, can be indexed using a label on a bag or shelf in the bacteriotherapy bank 200, or can be indexed using one or more other indexing operations. (¶ 0029).

For purposes of this Action, the term “microbiota profile” was interpreted herein to mean various dietary characteristics of a donor. However, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aas et al (CID, 36:580-585 (2003), prior art of record) in view of Casas et al (US . 
Aas teaches a method for displacing a pathogenic organism in the digestive tract, e.g., Clostridium difficile, comprising the administration of a bacteriotherapy composition comprising a population of viable fecal bacteria. (Abstract; pages 581-582, Patients and Methods). Aas teaches the bacteriotherapy composition was prepared by obtaining a stool sample from a donor, homogenizing the stool sample, and filtering the stool sample. (Table 2). Aas further teaches the bacteriotherapy composition is administered via a nasogastric tube. (Abstract; Table 3). Aas also teaches the donors, donors’ blood, and donors’ fecal samples were prescreened to exclude unhealthy donors. (Table 3; pages 581-582, Stool transplant donor screening). 
Instant claim 1 further recites, “wherein the first bacteriotherapy composition includes a first dietary characteristic of the first donor.” Instant claim 1 also recites dietary characteristics are “a human donor geographic consumption region, a human donor diet, a human donor religion, or combinations thereof.” In this regard, it is noted any donor stool sample obtained from an individual would innately possess a (first) dietary characteristic, including the donor’s geographic consumption region, diet, and religion.
Aas does not explicitly teach the addition of a cryoprotectant to the bacteriotherapy composition, or storing the bacteriotherapy composition in a temperature controlled storage bank. However, Casas teaches bacteria from fecal samples collected from multiple subjects can be aliquoted into tubes and frozen at -70ºC for later use; i.e., stored in a temperature controlled storage bank1. (Column 5, lines 13-24). Moreover, Hubalek teaches the use of cryoprotective 
The references do not explicitly teach a second bacteriotherapy composition that includes a second dietary characteristic of a second donor that is different from the first dietary characteristic of the first donor, or that the first and second dietary characteristic are configured to be matched to a patient having a digestive disorder.
However, Aas further teaches “[p]referred stool donors (in order of preference) were (1) individuals who had had intimate physical contact with the patients (spouse or significant partner), (2) family household members, or (3) any other healthy donors.” (Page 581, Stool transplant donor screening). Aas also teaches “resident bowel flora is a product of our immediate environment. Thus, the risk of introducing new pathogens may be reduced by obtaining donor stool from an individual with whom the patient has had daily contact.” (Page 584). As such, Aas teaches preferred donors are those in direct contact with the patient; i.e., in the same geographic consumption region. Similarly, Mueller teaches dietary characteristics such as diet, gender, geographic location, and age all influence the composition of an individual’s gut microbiota. (Abstract; page 1027, second column; pages 1031-1032, Discussion/Conclusions; Tables 1 and 3). It is noted, with respect to newly added claim 22, these would not constitute a close familial relationship.
i.e., a first, second, third, etc.) according to Aas, Casas, and Hubalek from different donors in advance, and select the bacteriotherapy composition with the dietary characteristics taught by Aas and Mueller that best match a patient in order to advantageously recapitulate the patient’s gut microbiota to displace a pathogenic organism while, as taught by Aas, minimizing the risk of complications caused by the administration of new pathogens into the gut. 
Instant claim 21 requires indexing a first and second dietary characteristic as well as a first and second microbiota profile of a first and second donor, respectively, using an indexing system. As discussed above, the term “microbiota profile” was interpreted herein to mean various dietary characteristics of a donor. Instant claim 21 further requires using this indexing to match a bacteriotherapy to a non-familial patient by comparing a patient’s dietary characteristic with the indexing system. However, the broadest reasonable interpretation of an “indexing system” would include, e.g., recording dietary characteristics of the donors for future reference, which would include charting, writing information on a piece of paper, making a list, etc. Indeed, Table 3 of Mueller seemingly constitutes indexing donors and microbiota profiles based upon dietary characteristics such as geographic consumption region. 
As such, it would have been obvious to at the time of invention to index dietary characteristics/profiles taught by Aas and Mueller in order to efficiently match a donor and a non-familial patient based on those dietary characteristics/profiles in order to advantageously recapitulate the patient’s gut microbiota to displace a pathogenic organism while, as taught by Aas, minimizing the risk of complications caused by the administration of new pathogens into the gut. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aas, Casas, Hubalek, and Mueller as applied to claims 1-8 and 21 above, and further in view of Halpin-Dohnalek et al (US 5,902,578, prior art of record). 
As discussed above, claims 1-8 and 21 were rendered obvious by the teachings of Aas, Casas, Hubalek, and Mueller. The references do not explicitly teach the bacteriotherapy compositions are formulated into a pill for administration to the patient. However, Halpin-Dohnalek teaches probiotic compositions for the treatment of infectious diarrhea or diarrhea can be readily formulated into pills for oral administration. (Abstract). One of ordinary skill in the art would have been motivated modify Aas, Casas, Hubalek, and Mueller in view of Halpin-Dohnalek in order to advantageously formulate the bacteriotherapy compositions into a convenient dosage form, i.e., a pill, for oral administration. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/612,505 (reference application). Although the claims at issue are not identical, they are not patentably the conflicting claims are drawn to a bacteriotherapy bank that is required to practice the method instant method. Practice of the instant method invariably requires the bacteriotherapy bank of the conflicting claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current ground of rejection of set forth above. 
On page 6 of the Response, Applicant urges “that it would not be obvious to combine the teachings of Aas and Casas to meeting these limitations” of preparing a first bacteriotherapy composition by obtaining a first donor fecal sample from a first donor, homogenizing the first donor fecal sample with a first cryoprotectant, and then filtering. Applicant further urges “Aas fails to provide any suggestion to turn to Casas in search of inspiration for how best to freeze and store samples. Aas simply has no need for such inspiration.”
	As discussed above, Casas teaches bacteria from fecal samples collected from multiple subjects can be aliquoted into tubes and frozen at -70ºC for later use; i.e., stored in a temperature controlled storage bank. (Column 5, lines 13-24). Moreover, Hubalek teaches the use of cryoprotective additives, such as glycerol and glycols, as protectants in the cryopreservation of microorganisms. (Abstract; Page 205). One of ordinary skill in the art would have been motivated to modify Aas in view of Casas and Hubalek in order to advantageously prepare and store multiple aliquots of the bacteriotherapy composition taught by Aas in advance.

i.e., the bacteriotherapy compositions could advantageously be prepared and stored in advance. See MPEP § 2143.01. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 421 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420
On page 7 of the Response, Applicant urges “Casas only appears to disclose freezing fecal samples for later microbial analysis (e.g., not transplant).” As discussed above, the teachings of Casas and Hubalek clearly evidence that is was well-known at the time of invention to cryopreserve microorganisms using standard cryoprotectants, such as glycerol and glycols, for later use. As such, the instant claims encompass the implementation of an art-recognized techniques to obtain the predictable advantage of cryopreserved microorganisms.
On page 7 of the Response, Applicant further urges “it seems likely that a number of different considerations would need to be taken into account when preparing samples for analysis as opposed to preparing samples for administration to a patient. It can be appreciated that careful consideration would be necessary when preparing a sample for administration to a patient that would not necessarily need to be considered for laboratory analysis.” However, it is noted the instant claims require the exact cryoprotectants taught by the prior art of record; i.e., 
Regarding the amendment to instant claim 21, Applicant urges, on page 7 of the Response, that “matching includes not only matching characteristics of the donor to the patient but also matching the microbiota profile of the bacteriotherapy of the composition to a healthy gut profile of the patient.” Applicant’s argument was fully considered, but was not found persuasive for the reasons set forth above. (See rejection of record under 35 USC § 103).
Applicant’s remaining arguments concerning the dependent claims were fully considered, but was not found persuasive for the reasons set forth above. The provisional nonstatutory double patenting rejection of record is maintained for the reasons set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted for purposes of this Action, the term “temperature controlled storage bank” was broadly interpreted herein to encompass any temperature controlled vessel capable of storing bacteriotherapy compositions, such as freezers, refrigerators, liquid nitrogen tanks, etc.